Citation Nr: 0500336	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the spouse of a veteran who had active duty 
service from March 1969 to October 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2001, a 
statement of the case was issued in September 2003, and a 
substantive appeal was timely received in September 2003.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The veteran's death certificate shows that he died at the 
Albany Medical Center in June 2001.  Although the death 
certificate indicates that he was admitted to the emergency 
room and an autopsy was performed, it does not appear that 
pertinent hospital records and the autopsy report have been 
made of record.  The appellant contends that the veteran was 
suffering a recurrence of his service-connected malaria and 
that resulting dizziness led to his fall from a roof and 
resulted in the injuries from which he died.  Under the 
circumstances, the Board believes that these records must be 
obtained and reviewed. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
terminal records from the Albany Medical 
Center, to include his autopsy report.  
All such records should be associated 
with the claims file. 

2.  After completion of the above, the RO 
should forward the claims file to an 
appropriate VA examiner for review.  
After reviewing the claims file, to 
specifically include final hospital 
records and the autopsy report, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran was suffering from an 
attack of malaria at the time of his 
death and, is so, whether the attack 
could have caused dizziness so as to 
result in his fall from a roof.   

3.  The RO should then review the 
expanded record and determine if the 
benefit sought can be granted.  Unless 
the benefit sought is granted, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




